Citation Nr: 1816948	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  16-60 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a lung disability, to include as due to exposure to herbicide agents.

2. Entitlement to service connection for a lung disability, to include as due to exposure to herbicide agents.

3. Entitlement to service connection for urinary frequency, to include as secondary to prostate cancer or service-connected testicular cancer.


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1955 to August 1987.  The Veteran was found incompetent in March 2012; his spouse is his properly appointed fiduciary and has prosecuted the appeal.  Consequently, she has been listed as the appellant.  See Board of Veterans' Appeals Decision Preparation and Processing Procedures, Decision Style Manual, BVA Handbook 8430.2, § 3.02c(2) (Transmittal Sheet July 29, 1997).

This matter comes before the Board of Veterans' Appeals (Board) from September 2015 and February 2016 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In September 2015, the RO reopened a previously denied claim for a lung disability but denied the claim on the merits.  In February 2016, the RO denied a claim for service connection for urinary frequency.

The Board notes that in July 2011, the Veteran originally filed a claim for pneumonia (also claimed as lung disease, left upper lobe infiltrate, and purified protein derivative (PPD) converter for tuberculosis).   Likewise, in July 2016, the Appellant originally filed a claim for service connection for urinary frequency, which the RO recharacterized as service connection for benign prostatic hypertrophy (BPH) with urinary tract infection in the October 2016 statement of the case.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court found that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Id.  "Although the RO has no duty to read the mind of the claimant, the RO should construe a claim based on the reasonable expectations of the non-expert, self-represented claimant, and the evidence developed in processing that claim."  Clemons, 23 Vet. App. at 5.  As such, the Board has recharacterized the claims for service connection as stated on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The application to reopen a previously denied claim for service connection for a lung disability is addressed in the decision below.  The remaining matters on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1. In a January 2012 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a lung disability.  Neither the Veteran nor the Appellant appealed that decision, and new and material evidence was not received within one year of its issuance. 

2.  Evidence received since the January 2012 rating decision relates to the prior basis for the denial and tends to raise a reasonable possibility of substantiating the claim of service connection for a lung disability.


CONCLUSIONS OF LAW

1.  The January 2012 rating decision that denied the claim of entitlement to service connection for a lung disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).
 
2.  The additional evidence received since the January 2012 decision is new and material, and the claim of service connection for a lung disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Given the favorable action taken below concerning the claim to reopen a previously denied claim for entitlement service connection a lung disability, the Board will not discuss further whether those duties have been accomplished.

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

For the following reasons, new and material evidence has been received with regard to the claim for service connection for a lung disability.  

The claim was denied because there was no evidence that the Veteran had a current lung disability due to service, to include as due to exposure to herbicide agents.  To reopen the claim, there would have to be new evidence that related to either the basis for the prior denial or the new evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade, 24 Vet. App. at 118.

In a January 2012 rating decision, the RO denied service connection for a lung disability.  Neither the Veteran nor the Appellant appealed that decision, nor did either of them submit new and material evidence within the remaining appeal period.  Accordingly, the January 2012 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the January 2012 rating decision included the Veteran's service treatment records (STRs) and the Veteran's statements.  Specifically, STRs showed that the Veteran was exposed to an active case of tuberculosis while serving aboard the USS Severn from June 1965 to June 1966.

Relevant evidence received more than one year since the January 2012 rating decision includes the Appellant's statements, and the Veteran's VA and private treatment records.  In particular, June 2009 private treatment records document a chest computed tomography (CT) scan reflecting a "pulmonary nodule" at the right lower lung zone, thickening of the pulmonary vascular markings at the right infrahilar region (bronchitis and/or pneumonia), and probable fibrotic densities in both upper lobes.  A January 2016 VA treatment record indicates a chest x-ray showing an "ovoid density in the right basal lung measuring 2.8 centimeters (cm) by 2.9 cm and left perihilar area, with reticulohazy infiltrates seen in both upper lungs."  The pulmonologist's impression was "PTB (Pulmonary tuberculosis) vs. Pneumonia, both upper lungs."  As this evidence relates to the basis for the prior denial, namely whether the Veteran has a current lung disability and the potential relationship between the Veteran's lung disability and his military service, and could reasonably substantiate the claim were the claim to be reopened by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement, the evidence is new and material.  Shade, 24 Vet. App. at 118.

As new and material evidence has been received with regard to the claim for service connection for a lung disability, to include as due to exposure to herbicide agents, reopening of the claim is warranted.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156(a). 


ORDER

The application to reopen the claim for service connection for a lung disability, to include as due to exposure to herbicide agents, is granted.

REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the remaining claims.

Lung Disability

The Appellant contends that the Veteran is entitled to service connection for a lung disability, to include as due to exposure to herbicide agents.  The Board notes that the Veteran was exposed to an active case of tuberculosis while serving aboard the USS Severn from June 1965 to June 1966.  In addition, a January 2016 VA pulmonologist's impression of the Veteran's chest x-ray was "PTB vs. Pneumonia, both upper lungs."   

Given the Veteran's STRs that he was exposed to an active case of tuberculosis during service, current treatment records with a chest x-ray impression of PTB versus pneumonia, and the fact that the Veteran has not been provided with a VA examination, the Board finds that a VA opinion to address the nature and etiology of the Veteran's lung disability is warranted.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017) (VA responsible for providing "a medical examination or obtaining a medical opinion" when necessary to make a decision on the claim (emphasis added); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Urinary Frequency

The Appellant alleges that the Veteran experiences urinary frequency problems related to service, or otherwise due to the Veteran's prostate cancer, enlarged prostate, or service-connected testicular cancer.

STRs in December 1963 reflect an enlarged prostate with a diagnosis of prostatitis.  In addition, the Veteran had several instances of urinary tract infections during service.  A September 2015 private treatment record documents prostate hyperplasia to consider prostatic carcinoma, and an October 2015 record reflects a diagnosis of prostate gland enlargement grade III with concretions.

A September 2016 VA examination report reflects a BPH diagnosis in January 2016 with frequent urination, which improved with medication.  The examiner noted the Veteran's in-service urinary tract infections.  He opined that the Veteran's urinary frequency was less likely than not proximately due to or the result of the Veteran's service-connected testicular cancer, which was diagnosed and treated in 2001, because the symptom of urinary frequency was noted by the wife during the latter half of 2015 and ultrasound revealed BPH, which improved with medication.  As such, the examiner found that the Veteran's urinary frequency was at least as likely as not related to the diagnosis of BPH and therefore less likely than not proximately due to or the result of the service-connected testicular carcinoma.  

An October 2016 addendum opinion stated that the Veteran's urinary frequency was less likely than not incurred in or caused by military service.  The examiner found that the Veteran's urinary frequency was at least as likely not related to BPH.  He noted that STRs revealed complaints of dysuria in October 1972 and March 1973, and that for both instances the urinalysis revealed urinary tract infection.  The examiner also noted that a separation medical history in April 1987 reflected no frequent and painful urination. 

The Board finds the medical opinions inadequate.  The VA examiner attributed the Veteran's urinary frequency to BPH, and stated that the Veteran's symptoms were therefore not due to his service-connected testicular cancer or service.  However, the examiner did not state whether the Veteran's BPH was related to service, or due to or aggravated by, his service-connected testicular cancer, or provide a rationale as to why the Veteran's urinary frequency was attributable to BPH and not due to or aggravated by testicular cancer.  In addition, it appears that the examiner impermissibly relied on a lack of treatment records to determine that the Veteran's urinary frequency was not due to service.  As such, a remand is necessary to obtain a new opinion as to the etiology of the Veteran's urinary frequency.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Accordingly, the claims remaining on appeal are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request an opinion from an appropriate specialist physician as to the nature and etiology of the Veteran's lung disability.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the physician.
 
The physician should clearly identify all diagnoses of a lung disability, to include pneumonia and PTB currently present, or present at any point pertinent to the current claim on appeal, from approximately July 2015, even if now asymptomatic or resolved.

Then, with respect to each such diagnosed disability, the physician should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service or is otherwise related to service, to include exposure to an active case of tuberculosis and possible exposure to herbicide agents.

In addressing the above, the physician must specifically consider and discuss all lay assertions, to include the Veteran's assertions as to the nature, onset, and continuity of symptoms.

2.  Request an opinion from an appropriate specialist physician as to the nature and etiology of any genitourinary disability.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the physician.

The physician should clearly identify all diagnoses related to the Veteran's urinary frequency currently present, or present at any point pertinent to the current claim on appeal (to include BPH, testicular cancer, and prostate cancer), from approximately November 2015, even it subsequently resolved.

The physician should also discuss whether any currently diagnosed urinary frequency disability (to include BPH, testicular cancer, and prostate cancer) is a progression of any previously diagnosed urinary frequency disability.

Then, with respect to each such diagnosed disability, the physician should provide an opinion:

a)  As to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service or is otherwise related to service, to include the in-service diagnoses of enlarged prostate/prostatitis and urinary tract infections.

b)  If it is not shown to be due to any incident in service, an opinion should be rendered as to whether the Veteran's urinary frequency is either (i) caused or (ii) aggravated by the service-connected testicular cancer.

In addressing the above, the physician must specifically address the etiology of the diagnosed BPH.  

The physician must also consider and discuss all lay assertions, to include the Veteran's assertions as to the nature, onset, and continuity of symptoms.

3.  After completing any additional development deemed necessary, readjudicate the claims remaining on appeal.  If any benefit requested on appeal is not granted to the Appellant's satisfaction, the Appellant should be furnished a supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


